Citation Nr: 1815249	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Following an August 2012 hearing, this case was remanded in October 2014, March 2016, and May 2017.


FINDING OF FACT

The Veteran's current hypothyroidism is not shown to be etiologically related to active service or due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism are not met.  38 U.S.C. 
§§ 1101, 1110 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  
The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  The Board notes that hypothyroidism is not a disability that falls under one of the presumptive categories.  Id.

In this case, the Board acknowledges a current diagnosis of hypothyroidism.  In a January 2015 VA examination report, the VA examiner noted that the Veteran had no treatment for hypothyroidism and was never diagnosed during active service.  In a subsequent September 2017 VA opinion, a VA examiner opined that it was less likely than not that the Veteran's current hypothyroidism was due to active service or to herbicide exposure decades earlier.  The rationale was that there was no medical evidence to support hypothyroidism being due to herbicide exposure.  The VA examiner noted that thyroiditis is thought to be a combination of genetic susceptibility and environmental factors.  The examiner explained that "infection, stress, sex, steroids, pregnancy, iodine intake, and radiation exposure are the known possible precipitating factors for... thyroiditis."  The Board notes that the Veteran's medical records do not indicate that he was exposed to these precipitating factors.  Additionally, on the Veteran's October 1972 Report of Medical Examination for separation, no thyroid problems were noted.  No hypothyroidism was noted until decades after service. 

The Board finds that the September 2017 VA examination addendum opinion, finding no nexus between the Veteran's current hypothyroidism and active service, to include herbicide exposure, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran is competent to observe symptoms, including those which may be representative of hypothyroidism, but he does not have the training or credentials to provide a competent opinion as to a specific thyroid diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for hypothyroidism, to include as due to herbicide exposure and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hypothyroidism, to include as secondary to herbicide exposure, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


